Citation Nr: 1036404	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-00 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for bilateral foot 
disability, to include plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and M.T.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to July 1983 and 
from June 2004 to November 2005.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In April 2010 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  Evidence pertinent to 
the matters on appeal was received contemporaneously with the 
Veteran's April 2010 Board hearing.  The Veteran has waived 
initial RO consideration of this evidence.  While this case was 
held open for 30 days in order to allow the Veteran adequate 
opportunity to submit additional information (April 2010 Board 
hearing transcript, page 19), the Board notes that no such 
information has been received.  


FINDINGS OF FACT

1.  A chronic skin disability was initially demonstrated years 
after the Veteran's first period of service, and has not been 
shown by competent clinical, or competent and credible lay, 
evidence of record to be etiologically related to his first 
period of service.  

2.  Clear and unmistakable evidence of record establishes that 
psoriasis and eczema existed at the time of entrance of the 
Veteran's second period of active service, and was not aggravated 
by his second period of active service.

3.  There has been no demonstration by competent clinical, or 
credible lay, evidence of record that bilateral foot disability, 
including plantar fasciitis, was present in either period of 
service, or foot arthritis demonstrated to a compensable degree 
within a year of discharge from either period of service, or that 
there is a nexus or link between current foot disability and 
either period of the Veteran's active service.


CONCLUSIONS OF LAW

1.  A chronic skin disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309, 3.385 (2009).

2.  Bilateral foot disability, including plantar fasciitis, was 
not incurred in, or aggravated by, active service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in November 2007 the Veteran was informed 
of the evidence and information necessary to substantiate the 
claims, the information required of the appellant to enable VA to 
obtain evidence in support of the claims, the assistance that VA 
would provide to obtain evidence and information in support of 
the claims, and the evidence that should be submitted if there 
was no desire for VA to obtain such evidence.  In the November 
2007 letter, the Veteran received notice regarding the assignment 
of a disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice was completed prior to the initial AOJ 
adjudication of the claims.  Pelegrini.

Duty to Assist

Service treatment records are associated with the claims file, as 
are VA and private medical records.  The Veteran has undergone VA 
examinations that addressed the medical matters presented by this 
appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the opinions of the December 2007 
(skin) and December 2009 (feet) VA examiners are more than 
adequate.  The VA examiners elicited information concerning the 
Veteran's military service.  The opinions considered the 
pertinent evidence of record, and included a specific reference 
to the Veteran's service treatment records.  Supporting rationale 
was provided for the opinions.  Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met. 38 C.F.R. § 
3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claims.

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for arthritis may be presumed, subject to 
rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

The Veteran asserts that he has the disabilities on appeal as a 
result of his second period of active duty service.



I.  Disability of the feet

The Veteran's service treatment records from his first period of 
service are negative for any recorded evidence of treatment or 
diagnosis of any foot disability.  As for his second period of 
service, an October 2005 Report of Medical Assessment reveals 
that the Veteran complained of sore and "hurt" feet.

An October 2007 VA podiatry note reveals that the Veteran 
complained of bilateral foot pain.  The Veteran essentially 
indicated that he had not had calluses of the heels prior to his 
service in Iraq.  Examination revealed pain in the midfoot 
region, bilaterally.  The assessment included feet pain and 
osteoarthritis of the midfoot, bilaterally.  A December 2007 VA 
podiatry record noted that the pain in the midfoot region had 
almost completely resolved.  The assessment included plantar 
fasciitis, bilateral.

Service comrade lay statements received in January 2008 asserted 
that the Veteran had complained of foot pain prior to and during 
his deployment to Iraq.

An October 2009 VA podiatry record notes that the Veteran had had 
some left foot Achilles tendonitis "in the last couple of weeks 
that has been fairly painful."  

At a December 2009 VA feet examination, the Veteran essentially 
indicated that he had not had foot problems prior to his 
deployment to Iraq in 2004.  The assessments included plantar 
fasciitis, tiny bilateral calcaneal spurs, mild osteopenia, and 
mild degenerative joint disease of the feet.  The December 2009 
VA examiner opined that the Veteran's bilateral foot condition 
was not due to or caused by the Veteran's military service.

While the Veteran made a complaint of foot pain near the end of 
his second period of active service (October 2005 Report of 
Medical Assessment), the medical evidence fails to indicate that 
the Veteran had any chronic foot disability during his second 
period service.  A December 2005 VA examination (conducted 
shortly following the Veteran's discharge from his second period 
of service) revealed no complaints or diagnosis related to any 
disability of the feet.  A June 2006 VA general medical 
examination revealed that there were no left foot or right foot 
symptoms, and the Veteran's feet were described as normal.  
Significantly, the Board observes that no health professional, VA 
or private, has related any disability of the feet to the 
Veteran's active service.  The Board here notes that the August 
2008 letter from a VA podiatrist does not link the Veteran's feet 
disability to his active service.

The Board has considered medical treatises submitted by the 
Veteran in support of his contentions.  The articles, however, 
are too general in nature to provide, alone, the necessary 
evidence to show that the Veteran suffers from disability of the 
feet as a result of his active service.  Sacks v. West, 11 Vet. 
App. 314, 316- 17 (1998).  The medical treatise must provide more 
than speculative, generic statements not relevant to the 
Veteran's claim but must discuss generic relationships with a 
degree of certainty for the facts of a specific case.  Wallin v. 
West, 11 Vet. App. 509, 514 (1998).

The Veteran is competent (as are the service comrades) to provide 
testimony and statements concerning factual matters of which he 
has first hand knowledge (i.e., experiencing foot pain problems 
during or after service).  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the Board again notes that foot disability was not shown 
until nearly two years following service, and no such disability 
was noted or complained of at December 2005 and May 2006 VA 
examinations, thus rendering the Veteran's assertions concerning 
continuity of symptomatology as less than credible.

Based on the foregoing, the Board finds that the preponderance of 
the evidence of record is against service connection for 
disability of the feet.



II.  Skin disability

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A. § 1111.

The presumption of soundness attaches only where there has been 
an induction examination during which the disability about which 
the veteran later complains was not detected.  The regulations 
provide expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," and that 
"[h]istory of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions."  38 C.F.R. § 3.304(b).

The law further provides that, if a preexisting disorder is noted 
upon entry into service, the veteran cannot bring a claim for 
service incurrence for that disorder, but the veteran may bring a 
claim for service-connected aggravation of that disorder.  In 
that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 
3.306 apply, and the burden falls on the veteran to establish 
aggravation.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If a presumption of aggravation under section 1153 
arises, due to an increase in a disability in service, the burden 
shifts to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C. § 1153; 38 C.F.R. § 
3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004).

A skin disability was not noted at the time of examination for 
entrance into the Veteran's first period of service.  Further, a 
review of the service treatment records reveals that no skin 
disability was demonstrated during the first period of service, 
and there is no competent medical opinion linking skin disability 
to the Veteran's first period of service.  The Board observes 
that the Veteran has not claimed that he had any skin disability 
during his first period of service.  In sum, the preponderance of 
the evidence is against service connection for a skin disability 
related to the Veteran's first period of service.

A skin disability was not noted at the time of the Veteran's 
second period of active service.  As such, the presumption of 
soundness as to a skin disability attaches.

While a skin disability was not noted at the time of examination 
for entrance into the Veteran's second period of active service, 
a finding of "active psoriasis" was noted on June 8, 2004, 
merely three days following the Veteran's entrance to service.  
Further, a January 1987 Army reserves examination noted eczema of 
the elbows, and a December 2005 VA examination noted that the 
Veteran reported a 15 year history of psoriasis of the elbows and 
knees.  As such, the record clearly and unmistakably establishes 
that the Veteran had psoriasis and eczema prior to June 1, 2004, 
the beginning of his second period of active service.  
Additionally, clear and unmistakable evidence establishes that 
the pre-existing psoriasis and eczema did not undergo any 
increase in service.  Other than the June 4, 2004 record, service 
treatment records reveal no indication that the Veteran 
complained of or was treated for any skin problems during 
service.  In view of the foregoing, the Board finds that 
competent evidence of record clearly and unmistakably shows that 
the Veteran had a pre-existing skin disability prior to service 
that was not aggravated by service.  38 U.S.C.A. § 1111.

The Veteran's service medical records do not reveal that pre-
existing skin disability increased in severity during service.  
As noted, skin disability, other than shortly after entering 
service, was not complained of during service.  While a service 
separation examination for the second period of service was not 
undertaken, the Board notes that a December 2005 VA evaluation, 
conducted shortly following service, although noting that the 
Veteran had some psoriatic patches with some crusting and 
scaliness on his elbows and knees, indicated that the condition 
"appeared stable."  In short, there is no evidence suggesting 
that the Veteran's skin disability was aggravated by active 
service.  Accordingly, service connection for skin disability is 
not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board notes that the Veteran is competent to provide 
testimony and statements concerning experiencing or observing 
skin conditions.  The Veteran's assertions as to a relationship 
to service, however, are not credible in light of the objective 
medical evidence, such as the lack of complaints of skin problems 
in service, including the October 2005 Report of Medical 
Assessment that revealed no complaints related to a skin 
disability.

To the extent that the Veteran may be claiming that the 
disabilities on appeal are the result of combat, the Board notes 
that the provisions of 38 U.S.C.A. § 1154(b) do not obviate the 
requirement that a veteran must submit medical evidence of a 
causal relationship between his disability on appeal and service.  
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, even 
assuming combat status, the Veteran must provide satisfactory 
evidence of a relationship between his service and the disorders 
on appeal.  He has not done so in this case.


ORDER

Service connection for bilateral foot disability, to include 
plantar fasciitis, is denied.

Service connection for a skin disability is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


